DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1, line 8, delete the phrase “at”.
Claim 1, line 10, replace the phrase “sand” to --- and ---.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a modular bird deterrence device comprising:
The master module receives and processes said successive images using background subtraction to provide instructions to the at least one slave module and said scanning actuator to position said housing, and
wherein the at least one slave module and said scanning actuator are configured and arranged to operate independently upon receiving a command from the master control module.



Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.






/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/16/2021